Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 1 of 22


                                                           United States Courts
                                                         Southern District of Texas
                                                                &/>ED
                                                              April 16, 2021
                                                       EaƚŚĂŶKĐŚƐŶĞƌ, Clerk ofCourt

                                                3:21-mj-100
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 2 of 22
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 3 of 22
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 4 of 22
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 5 of 22
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 6 of 22




                                        3:21-mj-100
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 7 of 22
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 8 of 22
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 9 of 22
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 10 of 22
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 11 of 22
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 12 of 22
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 13 of 22
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 14 of 22
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 15 of 22
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 16 of 22
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 17 of 22
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 18 of 22
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 19 of 22
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 20 of 22
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 21 of 22
Case 3:21-mj-00100 Document 1 Filed on 04/16/21 in TXSD Page 22 of 22
